DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al. (JP 2017-073374, refer to English machine translation) in view of Yoshida et al. (JP 2016-033880, refer to English machine translation).

a laminated electrode body having a structure portion in which an electrode mixture material layer and a solid electrolyte layer are laminated (electrode active material layer and electrolyte layer are laminated [0094]); and
a sealing part for covering at least a lamination end face of the laminated electrode body (end portion of adhesive resin layer 109b can be bent such that a short circuit between unit cells can be suppressed more effectively, adhesive resin layer 109b is preferably insulative [0088], Fig. 4),
wherein the electrode mixture material layer includes an active material and a binder resin (negative electrode active material layer 113b includes negative electrode active material and a binder [0043]),
the sealing part includes a sealing resin (adhesive resin layer 109b includes an adhesive resin such as rubber [0055], where examples of the rubber include styrene-butadiene rubber [0062]).
Further, while Matsuyama does not explicitly disclose an absolute value of a difference between a solubility parameter of the binder resin included in the electrode mixture material layer and a solubility parameter of the sealing resin included in the sealing part is 1.9 (cal/cm3)0.5 or less, there are only a finite number of solutions for selecting the active material layer binder as well as the material for the adhesive resin layer 109b, namely, selecting a binder and a material among those listed in paragraphs [0033] and [0055], [0062], respectively, both of which include overlapping materials.  Thus, a person of ordinary skill has good reason to pursue the known options within his 
Father regarding claim 1, Matsuyama does not disclose the sealing part includes an insulation particle.
Yoshida discloses all solid lithium batteries ([0001]]) including a sealed part 18 made of a sealing material ([0034]), such as a resin-based sealing material made of a mixture of an insulating resin and an inorganic material ([0036]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known sealing part further including an inorganic material was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 2, modified Matsuyama discloses all of the claim limitations as set forth above.  Further, while Matsuyama does not explicitly disclose the binder resin and the sealing resin include the same kind of resin, there are only a finite number of solutions for selecting the active material layer binder as well as the material for the adhesive resin layer 109b, namely, selecting a binder and a material among those listed in paragraphs [0033] and [0055], [0062], respectively, both of which include overlapping materials.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance, the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).  
 Regarding claim 3, modified Matsuyama discloses all of the claim limitations as set forth above.  Further, while Matsuyama does not explicitly disclose the binder resin and the sealing resin include rubbers, respectively, there are only a finite number of solutions for selecting the active material layer binder as well as the material for the adhesive resin layer 109b, namely, selecting a binder and a material among those listed in paragraphs [0033] and [0055], [0062], respectively, both of which include overlapping 
	Regarding claim 4, modified Matsuyama discloses all of the claim limitations as set forth above.  Matsuyama further discloses the electrode mixture material layer includes a Si type material as the active material (silicon [0044]).
Regarding claim 8, modified Matsuyama discloses all of the claim limitations as set forth above.  Matsuyama further discloses the solid electrolyte layer includes a solid electrolyte material and a binder resin (further contains a binder such as PVDF [0085]).
Although modified Matuyama does not expressly disclose an absolute value of a difference between a solubility parameter of the binder resin included in the solid electrolyte layer and the solubility parameter of the sealing resin included in the sealing part is 1.9 (cal/cm3)0.5 or less, Table 1 of the instant specification shows PVDF and SBR having a difference in the solubility parameter within the claimed range.  Since Matsuyama further discloses the solid electrolyte further includes a binder such as PVDF and one of ordinary skill in the art would have found it obvious to select SBR as the electrode binder as set forth above, modified Matsuyama would necessarily exhibit the claimed solubility parameter difference.


a laminated electrode body having a structure portion in which a positive electrode mixture material layer, a solid electrolyte layer, and a negative electrode mixture material layer are laminated in this order (positive electrode layer and negative electrode layer, Abstract, electrode active material layer and electrolyte layer are laminated [0094]); and
a sealing part for covering at least a lamination end face of the laminated electrode body (end portion of adhesive resin layer 109b can be bent such that a short circuit between unit cells can be suppressed more effectively, adhesive resin layer 109b is preferably insulative [0088], Fig. 4),
wherein the positive electrode mixture material layer includes a positive active material and a binder resin (positive electrode active material layer includes positive electrode active material and a binder [0023]-[0024]; examples of binders are listed in paragraph [0033]),
wherein the negative electrode mixture material layer includes a negative active material and a binder resin (negative electrode active material layer 113b includes negative electrode active material and a binder, the binder is the same as those mentioned above for the positive electrode active material layer [0043]),
the sealing part includes a sealing resin (adhesive resin layer 109b includes an adhesive resin such as rubber [0055], where examples of the rubber include styrene-butadiene rubber [0062]).
Further, while Matsuyama does not explicitly disclose an absolute value of a difference between a solubility parameter of the binder resin included in the positive electrode mixture material layer and a solubility parameter of the sealing resin included in the sealing part is 1.9 (cal/cm3)0.5 or less, and an absolute value of a difference between a solubility parameter of the binder resin included in the negative electrode mixture material layer and a solubility parameter of the sealing resin included in the sealing part is 1.9 (cal/cm3)0.5 or less there are only a finite number of solutions for selecting the active material layer binder as well as the material for the adhesive resin layer 109b, namely, selecting a positive electrode binder among those listed in paragraph [0033] and a material among those listed in paragraphs [0055] and [0062], respectively, and selecting a positive electrode binder among those listed in paragraph [0033] and a material among those listed in paragraphs [0055] and [0062], respectively, wherein, for example, one of the preferred binders for the positive electrode and negative electrode includes styrene butadiene rubber ([0033]) and a preferred rubber for the adhesive resin includes styrene-butadiene rubber ([0062]).  Thus, a person of ordinary skill has good reason to pursue the known options within his or her grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance, the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).  Accordingly, since it would have been obvious to choose the same material (e.g., styrene-butadiene rubber) for the binder and the adhesive resin layer, the combination envisages an absolute value of the solubility parameter difference of 0 which is within the claimed range.
Father regarding claim 7, Matsuyama does not disclose the sealing part includes an insulation particle.
Yoshida discloses all solid lithium batteries ([0001]]) including a sealed part 18 made of a sealing material ([0034]), such as a resin-based sealing material made of a mixture of an insulating resin and an inorganic material ([0036]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known sealing part further including an inorganic material was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 9, modified Matsuyama discloses all of the claim limitations as set forth above.  Matsuyama further discloses the solid electrolyte layer includes a solid electrolyte material and a binder resin (further contains a binder such as PVDF [0085]).
Although modified Matuyama does not expressly disclose an absolute value of a difference between a solubility parameter of the binder resin included in the solid electrolyte layer and the solubility parameter of the sealing resin included in the sealing part is 1.9 (cal/cm3)0.5 or less, Table 1 of the instant specification shows PVDF and SBR having a difference in the solubility parameter within the claimed range.  Since Matsuyama further discloses the solid electrolyte further includes a binder such as PVDF and one of ordinary skill in the art would have found it obvious to select SBR as the electrode binder as set forth above, modified Matsuyama would necessarily exhibit the claimed solubility parameter difference.
Regarding claim 10, modified Matsuyama discloses all of the claim limitations as set forth above.  Matsuyama further discloses the binder resin of the positive electrode mixture material layer and the binder resin of the negative electrode mixture material layer include the same kind of resin (binder is the same as those mentioned above for the positive electrode active material layer [0043]).
Regarding claim 11, modified Matsuyama discloses all of the claim limitations as set forth above.  Further, while Matsuyama does not explicitly disclose the binder resin of the positive electrode mixture material layer and the sealing resin include the same kind of resin, there are only a finite number of solutions for selecting the active material layer binder as well as the material for the adhesive resin layer 109b, namely, selecting a binder and a material among those listed in paragraphs [0033] and [0055], [0062], respectively, both of which include overlapping materials.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance, the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).  
Regarding claim 12, modified Matsuyama discloses all of the claim limitations as set forth above.  Further, while Matsuyama does not explicitly disclose the binder resin of the positive electrode mixture material layer and the sealing resin include rubbers, respectively, there are only a finite number of solutions for selecting the active material layer binder as well as the material for the adhesive resin layer 109b, namely, selecting a binder and a material among those listed in paragraphs [0033] and [0055], [0062], respectively, both of which include rubbers.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance, the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).  
Regarding claim 15, modified Matsuyama discloses all of the claim limitations as set forth above.  Further, while Matsuyama does not explicitly disclose the binder resin of the negative electrode mixture material layer and the sealing resin include the same kind of resin, there are only a finite number of solutions for selecting the active material layer binder as well as the material for the adhesive resin layer 109b, namely, selecting a binder and a material among those listed in paragraphs [0033] and [0055], [0062], respectively, both of which include overlapping materials.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance, the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).  
Regarding claim 16, modified Matsuyama discloses all of the claim limitations as set forth above.  Further, while Matsuyama does not explicitly disclose the binder resin of the negative electrode mixture material layer and the sealing resin include rubbers, respectively, there are only a finite number of solutions for selecting the active material layer binder as well as the material for the adhesive resin layer 109b, namely, selecting a binder and a material among those listed in paragraphs [0033] and [0055], [0062], respectively, both of which include rubbers.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance, the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).  
Regarding claim 17, modified Matsuyama discloses all of the claim limitations as set forth above.  Matsuyama further discloses the negative electrode mixture material layer includes a Si type material as the active material (silicon [0044]).

Claims 5-6, 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al. (JP 2017-073374, refer to English machine translation) in view of Yoshida et al. (JP 2016-033880, refer to English machine translation) as applied to claims 1-4 and 7-8 above, and further in view of Fujiki et al. (US 2015/0147660).
Regarding claim 5, modified Matsuyama discloses all of the claim limitations as set forth above.  Matsuyama further discloses the solubility parameter of the binder resin included in the electrode mixture material layer is 7 (cal/cm3)0.5 or more and 9 (cal/cm3) 0.5 or less (SBR [0033], [0043], [0055], [0062]; SBR used an electrode binder for an all solid battery has a solubility parameter of 16.6 MPa0.5 (~8.11 (cal/cm3)0.5) as evidenced in Fujiki, see Title, Abstract, Table 1).
Regarding claim 6, modified Matsuyama discloses all of the claim limitations as set forth above.  Matsuyama further discloses the solubility parameter of the sealing resin included in the sealing part is 7 (cal/cm3)0'5 or more and 11 (cal/cm3)0'5 or less (SBR [0033], [0043], [0055], [0062]; SBR used an electrode binder for an all solid battery has a solubility parameter of 16.6 MPa0.5 (~8.11 (cal/cm3)0.5) as evidenced in Fujiki, see Title, Abstract, Table 1).

Regarding claim 13, modified Matsuyama discloses all of the claim limitations as set forth above.  Matsuyama further discloses the solubility parameter of the binder resin included in the positive electrode mixture material layer is 7 (cal/cm3)0.5 or more and 9 (cal/cm3) 0.5 or less (SBR [0033], [0043], [0055], [0062]; SBR used an electrode binder for an all solid battery has a solubility parameter of 16.6 MPa0.5 (~8.11 (cal/cm3)0.5) as evidenced in Fujiki, see Title, Abstract, Table 1).
Regarding claim 14, modified Matsuyama discloses all of the claim limitations as set forth above.  Matsuyama further discloses the solubility parameter of the sealing resin included in the sealing part is 7 (cal/cm3)0'5 or more and 11 (cal/cm3)0'5 or less (SBR [0033], [0043], [0055], [0062]; SBR used an electrode binder for an all solid battery has a solubility parameter of 16.6 MPa0.5 (~8.11 (cal/cm3)0.5) as evidenced in Fujiki, see Title, Abstract, Table 1).
Regarding claim 18, modified Matsuyama discloses all of the claim limitations as set forth above.  Matsuyama further discloses the solubility parameter of the binder resin included in the negative electrode mixture material layer is 7 (cal/cm3)0.5 or more and 9 (cal/cm3) 0.5 or less (SBR [0033], [0043], [0055], [0062]; SBR used an electrode binder for an all solid battery has a solubility parameter of 16.6 MPa0.5 (~8.11 (cal/cm3)0.5) as evidenced in Fujiki, see Title, Abstract, Table 1).

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to Matsuyama failing to teach or suggest the claimed absolute value of the solubility parameters of the binder resin and the sealing resin, that the prior art fails to disclose or identify the technical problem addressed by the instant application, and a person of ordinary skill in the art would not have had a reason or a motivation to control the absolute value of the solubility parameters within the claimed range (see Remarks filed 11/23/2020 on P8-9 and P10), this is not found to be persuasive because Matsuyama discloses choosing resin materials having sufficient adhesive strength of the electrode active material layer to prevent desorption of the electrode active material ([0036]) and between the adhesive resin layer and first and second current collectors ([0050]-[0051], [0055]).  Thus, one of ordinary skill in the art would understand that bond strength or peel strength imparted by the resin material was a primary concern in Matsuyama.  
Further, Matsuyama discloses a list of preferred binder resins (see paragraph [0033]) and a list of preferred sealing resins ([0055]-[0062]) such that one of ordinary skill in the art would have found it obvious to choose a binder resin among the preferred list and choose a sealing resin among the preferred list.  A person of ordinary skill has good reason to pursue the known options within his or her grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance, the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).  Since the list of preferred binder resins and preferred sealing resins include overlapping materials (for example, each of the lists include SBR), by choosing the same material for the binder resin and the sealing resin, the claimed absolute value would necessarily be met since the value would be 0.
Applicant argues unexpected results are shown in paragraphs [0007], [0044], [0062] of the instant specification and Tables 1 and 2 of the instant specification (see Remarks filed 11/23/2020 on P9-10).
However, the alleged showing of unexpected results is not found to be persuasive of non-obviousness because the examples in Tables 1 and 2 are drawn to specific examples and, thus, are not commensurate in scope or predictive of the scope of the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  The alleged showing fails to establish the criticality of the absolute value of a difference between solubility parameters of the binder resin and the sealing resin is 1.9 (cal/cm3)0.5 or less.
	More specifically, Examples 1-5 as shown in Table 1 include combinations of SBR (60/40), PVDF, BR or methyl acrylate for the sealing resin and SBR (60/40), PVDF, SBR (80/20) for the binder resin.  However, the instant claims merely require the absolute value of a difference between the SP of the binder resin and the sealing resin to be 1.9 (cal/cm3)0.5 or less.  The applicant has not established that the specific materials for the sealing resin and the binder resin in the examples above are representative across all possible combinations of binder resin and sealing resin having an absolute value of a difference between the SP being 1.9 (cal/cm3)0.5 or less.  The results obtained in Examples 1-5 cannot be reasonably extrapolated across the entirety of the claimed range.
It is also noted that the criticality of the claimed absolute value of the difference between the SPs has not been established because the Examples only cover a range of -0.4 to 1.9 and not across the entirety of the range (i.e., -1.9 to 1.9).  Further, it has not been established that the results obtains in Examples 1-5 can be extrapolated across the entirety of the claimed range.  Comparative Examples 1-4 to which Examples 1-5 are compared to show the alleged unexpected results use different combinations of sealing resin and binder resin and do not show comparative examples in which the claimed absolute value of the difference in SP is just outside the range (i.e., difference of 2.0).  The results between Examples 1-5 and Comparative Examples 1-4 cannot be truly compared since there are various unfixed variables and thus the cause and effect sought to be shown cannot be determined.  See In re Dunn, 349 F.2d 433, 439, 146 USPQ 479, 483 (CCPA 1965).
Finally, while the results obtained in Examples 1-5 vs Comparative Examples 1-4 were in fact different, the applicant has failed to establish by way of objective evidence that such differences would have been considered significant and unexpected by one of ordinary skill in the art.  In re D'Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (CCPA 1971) (holding that the appellants failed to rebut a prima facie case of obviousness where the asserted differences between the claimed foams and prior art foams were not shown to be significant); In re Freeman, 474 F.2d 1318, 1324, 177 USPQ 139, 143 (CCPA 1973) (explaining that in order for a showing of unexpected results to be probative evidence of nonobviousness, an applicant must establish (1) that there actually is a difference between the results obtained through the claimed invention and those of the prior art and (2) that the difference actually obtained would not have been expected by one skilled in the art at the time of the invention).  For example, the record does not show that the differences are more than mere experimental error.  In re Soni, 54 F.3d 746, 751, 34 USPQ2d 1684, 1688 (Fed. Cir. 1995) (Mere improvement in properties does not always suffice to show unexpected results).  The metrics by which the results are compared include a grading system between A to C (A: no abnormal condition during test, voltage drop after test is less than 0.1 V; B: no abnormal condition during test, voltage drop after test is 0.1 V to 0.5 V) for the vibration durability and Good or Poor for the cycle durability and insulation retaining property (see Tables 1-2 of the instant application).  Comparative Examples 2-3 use a sealing resin and a binder resin having a difference in SP value higher than the claimed range, has Good cycle durability and insulation retaining property and B in vibration durability.  It is not clear whether the results of the Examples in Table 1 are unexpected over the results of Comparative Examples 2-3 in Table 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        2/19/2021